
	
		III
		112th CONGRESS
		2d Session
		S. RES. 593
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2012
			Mr. Toomey submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States should leave no member of the Armed Forces unaccounted for in the
		  withdrawal of forces from Afghanistan.
	
	
		Whereas the United States is a Nation of great honor and
			 integrity;
		Whereas the United States has made a sacred promise to
			 members of the Armed Forces who are deployed overseas in defense of this
			 country that their sacrifice and service will never be forgotten; and
		Whereas the United States can never thank the proud
			 members of the Armed Forces enough for what they do for this country on a daily
			 basis: Now, therefore, be it
		
	
		That the Senate—
			(1)believes that abandoning the search efforts
			 for members of the Armed Forces who are missing or captured in the line of duty
			 now or in the future is unacceptable;
			(2)believes that the
			 United States has a responsibility to keep the promises made to members of the
			 Armed Forces who risk their lives on a daily basis on behalf of their fellow
			 Americans;
			(3)supports the
			 United States Soldier’s Creed and the Warrior Ethos, which state that I
			 will never leave a fallen comrade; and
			(4)believes that, while the United States is
			 beginning the strategic withdrawal of forces from Afghanistan, the United
			 States must continue to fulfill these important promises to any member of the
			 Armed Forces who is in a missing status or captured as a result of service in
			 Afghanistan now or in the future.
			
